Citation Nr: 0000823	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-05 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES 

1.  Entitlement to an effective date earlier than January 19, 
1995, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating in excess of 30 
percent for blindness of the right eye due to shell fragment 
wound.

3.  Entitlement to an increased rating in excess of 10 
percent for metallic foreign body of the right ethmoid with 
sinus headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel

INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.  His awards and decorations include the Purple Heart 
Medal.  

This appeal arises from a March 1997 rating decision, in 
which the RO evaluated the veteran's PTSD as 100 percent 
disabling, effective January 19, 1995, and thereafter the 
veteran disagreed with the assigned effective date.

In May 1996, the veteran indicated that he wanted to pursue a 
claim of entitlement to a temporary total rating under 
38 C.F.R. § 4.29 for his period of hospitalization for PTSD 
dated from June to August 1996 and in September 1996 the 
veteran submitted an application for entitlement to a total 
rating based on individual unemployability.  Because the 
veteran's PTSD disability has been rated as 100 percent, 
effective January 19, 1995, the Board of Veterans' Appeals 
(Board) notes that the foregoing claims have been rendered 
moot, and as such, additional development in this regard is 
not warranted. 

In January 1998, the veteran argued that prior decisions 
dated from April 1990 to January 1995 had evidence available 
showing that an increased rating in excess of 30 percent was 
warranted.  The veteran also stated that the ratings were in 
error for denying a higher evaluation.  On substantive appeal 
in February 1998, however, the veteran stated that he was 
only appealing the change of dates from January 19, 1995, to 
April 17, 1990 claim.  Given the veteran's February 1998 
statement and the lack of specificity of error alleged in the 
January 1998 statement, the Board finds that the veteran has 
not raised a claim of clear and unmistakable error.  Thus, no 
action in this regard is warranted.  See Russell v. Principi, 
3 Vet. App. 310 (1992) (en banc); compare with Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The issues of entitlement to an increased rating in excess of 
30 percent for blindness of the right eye due to shell 
fragment wound and increased rating in excess of 10 percent 
for metallic foreign body of the right ethmoid with sinus 
headaches are addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  The unappealed July 1991 rating action granting service-
connection for PTSD, rated 30 percent is a final 
determination.  

2.  On January 19, 1995, the RO received the veteran's 
informal claim for an increased evaluation for PTSD.  

3.  The veteran last worked in June 1996 and in November 1996 
a VA examiner found him unable to work due to PTSD, as the 
GAF score was 35.  

4.  It is not factually ascertainable that the veteran's 
increase in disability occurred within one year prior to the 
January 19, 1995, claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 19, 
1995, for a 100 percent rating for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 1991; 38 C.F.R. § 3.400(o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A finally adjudicated claim is an application, formal or 
informal, which had been allowed or disallowed by the RO, the 
action having become final by the expiration of 1 year after 
the date of notice of an award or disallowance, or by denial 
on appellate review, whichever is the earlier.  38 C.F.R. 
§ 3.160(d) (1999).

A claim for increase is any application for an increase in 
rate of a benefit being paid under a current award.  
38 C.F.R. § 3.160(f) (1999).

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date for a claim for increase in disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year for such 
date, otherwise the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The effective date for a grant based on a reopened claim or 
new and material evidence is the date of receipt of the claim 
or date entitlement arose.  38 C.F.R. § 3.400(r).

The rating criteria for psychiatric disorders changed 
effective November 7, 1996.  When the Secretary adopted the 
revised mental disorder rating schedule and published it in 
the Federal Register, the publication clearly stated an 
effective date of November 7, 1996.  Because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that the Secretary intended to apply those regulations only 
as of the effective date.  See Allin v. Brown, 6 Vet. App. 
207, 211 (1994); see also Rhodan v. West, 12 Vet. App. 55 
(1998).  Accordingly, the claimant as a matter of law can not 
receive an rating on the basis of the revised criteria prior 
to November 7, 1996, on the facts of this case.  

Prior to November 7, 1996, the regulations provided that in 
rating a psychoneurotic disorder, when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, and 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy result in profound retreat from mature 
behavior, with demonstrable inability to obtain or retain 
employment, a 100 percent rating was for assignment.  Where 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was warranted.  Where 
the ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment, a 50 percent 
rating was warranted.  Where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, a 30 percent evaluation was in order.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (then known as the 
United States Court of Veterans Appeals) (hereinafter 
referred to as the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision 38 U.S.C.A. § 7104(d)(1) 
(West 1991).  In a precedent opinion, dated November 9, 1993, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders, 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF 
score of 55 to 60 (actually 51 to 60) is for "moderate 
difficulty in social, occupational, or school functioning."  
Diagnostic and Statistical Manual for Mental Disorders, 32 
4th ed. (1994), as cited in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).


Factual Background

Review of the evidence shows that the veteran's original 
claim for disability benefits was received in May 1969, and 
at that time, there was no reference to a psychiatric 
disorder.  The evidence also shows that no reference to a 
psychiatric disorder was made from 1970 to 1979.

In the latter part of the 1980's, the veteran received 
treatment for family and job problems and was noted to have 
PTSD symptoms.  The veteran filed a claim for entitlement to 
disability benefits to include PTSD in April 1990.  VA 
psychiatric examination in April 1991 revealed PTSD, mild to 
moderately severe symptomatology depending on the intensity 
of stimuli.  In April the veteran reported that he completed 
the eight grade, received his GED in service, and attended 
Hartnell College after service, majoring in business.  A 
rating action in July 1991 granted service connection for 
PTSD and assigned a 30 percent evaluation, from the date of 
claim in April 1990.  The veteran was notified of this award 
and his appellate rights later that same month.  In July 1992 
the veteran requested consideration for an increase in his 
sinus disorder, and claimed Agent Orange exposure.  He did 
not appeal the July 1991 grant for PTSD, and the 
determination became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.302 (1999).

On January 19, 1995, the RO received the veteran's request 
for an increased rating for his service-connected 
disabilities, including PTSD.  At that time, the veteran 
reported that his quality of life had been reduced and his 
stress had increased.  Shootings in his neighborhood had 
increased his anxiety, too.  His request did not include any 
medical documentation or reference to ongoing psychiatric 
treatment.  Also in January 1995, the veteran was invited by 
the RO to submit evidence of treatment.  

The veteran was provided VA psychiatric examination on March 
8, 1995.  It was noted that he was currently on leave from 
the United States Post Office, since February 22, 1995, for 
facial and neck surgery, and was due back at work on 
March 15, 1995.  He reported having some problems at work due 
to his service-connected visual disability which resulted in 
him working slower than others worked.  It also was recorded 
that he had been going to a Veterans Center, although he was 
not going recently due to drive-by shootings in his 
neighborhood.  The veteran then stated that shootings had 
decreased in the last year or two, and he had seen a doctor 
last week and would see the doctor again in the near future.  
When asked what symptoms he related to service, the veteran 
mentioned isolation, nightmares, and flashbacks of his 
experiences in Vietnam.  The diagnosis was PTSD, moderately 
severe.  

In March 1996 the veteran expressed disagreement with the 
assigned rating and indicated that he was currently 
hospitalized at a VA facility for PTSD.

While hospitalized in March 1996 the veteran reported that he 
wanted to "just die" because he was tired of harassment at 
work.  He stated that he had been on medication but had 
stopped his intake one month before because he wanted to 
"give up."  A background on the veteran was given.  The 
examiner noted that the veteran's behavior and self-reported 
symptoms, including his delusional thoughts, appeared 
consistent with a diagnosis of a personality disorder with 
paranoid features.  Also his tendency to view himself as a 
victim often resulted in a hypersensitivity and perhaps 
exaggeration of injustice.  It was also possible that his 
exaggeration or over-report of symptoms were for secondary 
gain (disability or avoidance of work).  The Axis I diagnoses 
were PTSD, major depressive disorder by history, and 
polysubstance dependence in full-sustained remission.  The 
Axis II diagnosis was personality disorder not otherwise 
specified with paranoid features.  His Global Assessment 
Functioning (GAF) was 50 at admission, and 60 at discharge.  

In May 1996, the veteran reported that he would start another 
period of hospitalization from June to August 1996.  

The veteran was hospitalized in June 1996 for a 45-day 
program for evaluation and treatment of PTSD.  It was 
recorded that he had completed the eighth grade and had no 
further education.  Although the veteran still felt depressed 
he was not as bad as when previously hospitalized.  His 
anxiety symptoms were said to be triggered by Vietnam 
reminders.  VA psychological evaluation of the veteran on 
July 9, 1996, resulted in diagnoses of PTSD, and major 
depression, moderate, recurrent.  No other anxiety disorder 
was present.  The discharge diagnoses in mid-August 1996 were 
PTSD and major depression in partial remission.  

The veteran filed a claim for a total rating based on 
unemployability in September 1996.  In the report, he 
reported last working in June 1996, and that he expected to 
receive disability retirement.  He reported an 8th grade 
education, completion of a GED in service, and attendance at 
Hartnell College after service with no earned degree.  He 
made reference to a psychiatric evaluation conducted on July 
9, 1996, with a GAF score of 45 to 48.

Information from the veteran's employer in November 1996 
showing pending disability retirement, and that the veteran 
last worked in June 1996 is also of record.  

The veteran was again provided VA psychiatric examination in 
November 1996.  A background on the veteran was given.  He 
reported that since August 1996 he had not worked and spent 
most of his time attending medical appointments including 
individual therapy, group therapy, and psychiatric 
appointment.  Otherwise, he was isolated at home.  The 
diagnostic conclusions were PTSD with paranoid features, and 
recurrent major depression.  A GAF score of 35 (inability to 
function both socially and vocationally) was given.  It was 
opined that the veteran was not able to engage in employment 
at this time secondary to his symptoms of PTSD.  The basis 
for the GAF score of 35 was given.  

By a March 1997 rating action, a 100 percent evaluation for 
PTSD was assigned, effective January 19, 1995.  

In January 1998, the veteran reported that he disagreed with 
the effective date for the total rating for PTSD.  He 
indicated that when rated 30 percent in April 1990, he 
attempted to appeal the evaluation but was informed that he 
did not file a timely appeal within one year of the date of 
the notification letter.  The veteran explained that he did 
not understand this.  He reported being under clinical 
treatment from the VA since 1986, and that he was due a 
higher rating from April 17, 1990, to January 19, 1995.  

The veteran, in his February 1998 substantive appeal, 
submitted evidence he considered appropriate to this claim.  
This material included records of medication dating back to 
1968; VA clinic records from 1987, 1988, and 1989; an article 
on appellate rights; a copy of a photograph of his eye; 
annotated records associated with his military service, 
including an article on enemy tunneling; records indicating 
problems associated with his employment; and a copy of the 
November 1996 examination.  The veteran also included several 
hand-written statements.  In one document he stated that he 
had applied for PTSD assistance April 17, 1970, but he never 
received an answer.  With no action taken by the VA and due 
to his mental illness he forgot about it.  In a separate 
statement he reported that the correct date should be April 
19, 1990, and that when he applied for help on April 17, 
1970, no one was there to help him.  

The veteran, in a certified statement dated August 15, 1998, 
reported that he did attempt to initiate an appeal to the 
July 1991 rating decision.  He wrote that he called the RO in 
San Francisco within days of the July 1991 notice, and told 
the counselor of his discontent.  He also reported that he 
had a 4th grade education and stated "I don't understand all 
of the legal factors, however, the phone contact should have 
been recorded.  It is not my fault in this instance for the 
lack of assistance received."  

Analysis

It is not entirely clear whether the veteran is seeking an 
April 17, 1970, or April 17, 1990, effective date for the 
assignment of a total rating for the PTSD.  Based on the 
evidence of record, which does not reflect any communication 
from the veteran in April 1970 that can be construed as a 
claim for a psychiatric disorder, or any other disability 
claim, the Board can only presume that the veteran has 
inadvertently confused 1970 with 1990.  

In regard to the April 17, 1990, date, this was the date the 
veteran's original claim for service-connection for PTSD was 
received.  When service connection was granted for PTSD, by 
rating action in July 1991, the effective date for the award 
was the date of the veteran's claim, April 17, 1990.  The 
veteran did not appeal that determination and it became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  The 
veteran was provided with information concerning the rating 
action, and his appellate rights in July 1991, and there is 
nothing in the record to show that he did not receive that 
information.  While the Board does not dispute the veteran's 
recollection of a phone call to the San Francisco RO in July 
1991, that does not change the fact that he was provided with 
appropriate information concerning his appellate rights, in 
writing, and that the record shows that he did not file an 
appeal. Consequently, the Board cannot find that the veteran 
filed a timely appeal, was misled in any manner, or that any 
advice given would have or should have deterred him from 
filing a claim.  To the contrary, if the veteran had followed 
the written instructions sent to him by the RO, he would have 
preserved his right to appeal.  Mitscher v. West, No. 98-502 
(U.S. Vet. App. Oct. 15, 1999).

Given the foregoing and, as discussed in the INTRODUCTION 
section, the absence of any alleged clear and unmistakable 
error of the July 1991 rating action, the Board finds that 
the July 1991 decision is a final adjudicative action, and 
the veteran's January 19, 1995, letter was a claim for 
increase.  An effective date cannot be awarded prior to the 
date of a final disallowed claim.  Perry v. West, 
12 Vet. App. 365 (1999); Lalonde v. West, 12 Vet. App. 377 
(1999).  

As previously noted, generally, the effective date for a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
However, the regulations also provide that an effective date 
for a claim for increase in disability compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within 1 year of such date, otherwise the date of 
receipt of claim.  In this case, the date it was factually 
ascertainable that an increase in the service-connected 
psychiatric disorder occurred was after the date of receipt 
of the January 19, 1995, claim.  The available clinic records 
for one-year period prior to the January 1995 claim do not 
show an increase in the psychiatric disorder.  In fact, 
noteworthy is the March 1995 psychiatric examination which 
revealed only moderately severe PTSD.  A moderately severe 
psychiatric disorder does not support a 100 percent 
evaluation.  See generally 38 C.F.R. § 4.132, Diagnostic Code 
9411.

The Board also notes that the veteran worked until June 1996 
and even if it were determined that his hospitalization in 
March 1996 was the beginning of his inability to function 
socially and vocationally, the March 1996 date is long after 
the veteran's claim in January 1995.  The mere fact that the 
veteran had PTSD, and received some treatment for the 
disorder over the years does not entitle him to an effective 
date prior to the date it was determined that he was totally 
disabled, or the date of his claim, whichever is the later.  
The November 5, 1996, VA examination was the date that it was 
medically determined that the veteran was totally disabled 
due to his service-connected psychiatric disorder.  He has 
not submitted any medical evidence showing that he was 
totally disabled prior to that date or the date of his claim 
in 1995, and the veteran is not shown to possess the medical 
expertise to determine the extent of his various medical 
symptoms or shown to be medically qualified to render an 
opinion as to the degree of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the increase in 
disability was not factually ascertainable prior to the date 
of the claim, the effective date is controlled by the 
provisions of 38 C.F.R. § 4.300(o)(1).  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  Thus, entitlement to an earlier 
effective date prior to January 19, 1995, is prohibited.  
Given the above fundamental facts, the evidence is against 
the claim.  Id.

In regard to the veteran's August 1998 statement that he only 
has a 4th grade education and does not understand all of the 
legal factors, the Board notes that the record shows that the 
veteran is not illiterate, that he worked as a postal clerk 
for over 20 years, and that he has more than a 4th grade 
education.  As previously noted, subsequent to the July 1991 
RO determination, the veteran was adequately apprised of his 
appellate rights.  He, however, did not file a timely appeal.  
Thus, the date of receipt of his increased rating claim is 
the proper effective date.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Court has held that claims for earlier 
effective dates should be denied on this basis.  Shields v. 
Brown, 8 Vet. App. 346, 351 (1995).  Accordingly, the 
veteran's claim is denied, as it lacks entitlement under the 
law.  38 U.S.C.A. § 5110(a); Sabonis and Shields, both supra; 
38 C.F.R. § 3.400(0)(1).


ORDER

Entitlement to an effective date earlier than January 19, 
1995, for a 100 percent rating for post-traumatic stress 
disorder is denied.  


REMAND

In February 1996, the RO denied entitlement to an increased 
rating in excess of 30 percent for blindness of the right eye 
due to shell fragment wound and entitlement to an increased 
rating in excess of 10 percent for metallic foreign body of 
the right ethmoid with sinus headaches.  In May 1996, the 
veteran disagreed with those assigned evaluations.  Given the 
foregoing, in this respect the Board finds that the veteran 
has filed timely notice of disagreement with the February 
1996 rating determination.

Because the veteran has submitted communication which is 
construed as a timely notice of disagreement with the RO 
determination dated in February 1996, see 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.201 (1999), the Board finds that 
a statement of the case with respect to the claims should be 
issued.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (1999); see 
also Garlejo v. Brown, 10 Vet. App. 229 (1997).

In order to extend to the veteran every equitable 
consideration and to ensure that his due process rights are 
fulfilled, this case is REMANDED for the following:

Regarding entitlement to an increased 
rating in excess of 30 percent for 
blindness of the right eye due to shell 
fragment wound and entitlement to an 
increased rating in excess of 10 percent 
for metallic foreign body of the right 
ethmoid with sinus headaches, the RO 
should review all the relevant evidence 
submitted and, if appropriate, accomplish 
any additional development deemed 
necessary.  Thereafter, the RO should 
readjudicate the claims.  If the claims 
remain in a denied status, the RO should 
issue a statement of the case to the 
veteran and his representative and advise 
them of the applicable time in which a 
substantive appeal may be filed.  
Thereafter, if an appeal has been 
perfected, the case should be returned to 
the Board.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals



 

